Electronically Filed
                                                      Supreme Court
                                                      SCAD-16-0000218
                                                      01-DEC-2016
                                                      10:14 AM



                          SCAD-16-0000218

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                vs.

                      ANTHONY P. LOCRICCHIO,
                            Respondent.


                        ORIGINAL PROCEEDING
            (ODC CASE NOS. 13-066-9136 and 14-040-9183)

                       ORDER OF CLARIFICATION
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon further review of Respondent Anthony P.

Locricchio’s November 25, 2016 motion, and the record in this

matter,

           IT IS HEREBY ORDERED that the November 25, 2016 order

of this court, granting an extension to Respondent Locricchio of

the effective date of his disbarment, is hereby clarified as

follows; that Respondent Locricchio’s activities with regards to

his legal practice during the present period up to December 26,

2016, when his disbarment becomes effective, are limited to

withdrawing from representation, notifying clients of his
disbarment, and returning files and client property as

appropriate, pursuant to Rules 2.16(a), 2.16(b), and 2.16(c) of

the Rules of the Supreme Court of the State of Hawai#i.

Respondent Locricchio is not otherwise permitted to practice law

on behalf of clients, and is prohibited from filing further

documents in any court on behalf of clients, save for motions to

withdraw as counsel, nor is he otherwise permitted to appear in

court in representation of any third party.

          IT IS FURTHER ORDERED that no further extensions shall

be granted.

          DATED:   Honolulu, Hawai#i, December 1, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2